Wright, J.
The directors, Wiltse, Bissell and Cook were elected in May, 1858, and their successors on the second Monday (14th) of March, 1859. By the 8th section of chapter 52, Laws of 1858, taken in connection with the provision in the 1st section, these officers were elected for one year, and until their successors were elected and qualified. And while, therefore, by a change of legislation their successors were elected prior to the making of this contract, yet as they did not qualify until after, (to wit, on the 19th of March,) their right to contract thus for, is beyond controversy.
But it is denied that the district had any existence as an independent school district, or that it was capable of receiving a title or executing a mortgage. And while it is conceded that this power existed by the terms of the act of March 12th, 1858, (ch. 52, p. 57,) yet the argument is that this act was void for conflict with the Constitution; that it was so declared by this court (7 Iowa, 262); and that there has been no legislation by the General Assembly *558or Board of Education, legalizing the acts of officers in city districts, or authorizing their formation, or at least, none prior to the making of this mortgage. Arid while it is also admitted that the district was organized under the act of March, 1858, and that Wiltse and others were elected directors under that act and organization, yet it is urged that as said act was void, so was that election; and that it was not until the 19th of March, A. D., 1859, when the new board was qualified, that officers existed capable of making a contract. The deed and mortgage being void therefore, as appellant insists, it is farther claimed that they cannot be made valid by ratification, but alone by a new execution and delivery.
The city of Dubuque was a separate school district before the act of March 12, 1858 (Laws of 1857, p. 854). _ By the act of 1858, each civil Township was declared a school district, and each incorporated city including the territory annexed thereto for school purposes, containing not less than one thousand inhabitants, was invested with like corporate powers — the officers therein were to be elected in the same manner — were to possess and exercise the same powers, and perform the same duties as required of like officers in other districts; and in all respects such (city) districts were subject to the provisions of the general law, so far as applicable. This act was declared invalid on the 9th of December, 1858. On the 15th of that month the Board of Education declared that all elections which had been held — all acts done and contracts made — any. tax levied — any rights acquired under said act of March, 1858, were legalized and confirmed as fully and effectually as though the same had taken place under legal enactment. December 24th, 1858, a general school law was passed by the Board of Education, but this failed to contain the provision of the Act of 12th March on the subject of incorporated cities and towns. By the 5th section, however, “ Every *559school district which is now or may hereafter be organized in this State,” is made a body corporate by the name of “ the district Township of in the County of and State of Iowa.” On the same day an Act was passed conferring certain powers on towns and cities for school purposes. By this it is provided that any city or incorporated town, including the territory annexed thereto for school purposes, may constitute a separate school district. At the request of ten voters the municipal authorities are required to provide for the taking the sense of the people on the subject within the contemplated limits by means of a public ballot. Should a majority vote in favor of a separate organization, an early day is to be fixed for the election of a district board, having the same general powers, &c., as attach to a like board in the township districts. This board is to consist of a President, Vice-President, Secretary, Treasurer, and three Directors.
These are all the provisions bearing upon the question involved. Under this last act the city of Dubuque did, in February, 1859, vote in favor of a separate organization, and in March elected a board, who were qualified on the 19th of that month. In giving a construction to these acts, we remark that we think it was competent for the Board of Education to legalize and confirm the acts of officers elected, and transacting business, under that declared invalid. They were officers de fació, and the same power which the General Assembly possesses upon general subjects in legalizing and confirming the acts of officers or persons in the discharge of any particular trust or duty, the Board of Education possesses in relation to common schools and the school system. The question is whether this power has been exercised in this particular instance, so far as to continue in existence, and bring the districts provided for in the 1st section of the act of 1858 — which we style the city or town districts — without action on the part *560of the municipal authorities and people to organize under the Act of December 24th, 1858, conferring “ certain powers on cities and towns.” This question is one of difficulty. Its determination is not necessary from the view we take of another point in the case, and as we should probably not be unanimous in the construction to be given to this legislation, we deem it best to leave it open — and especially so as from our peculiar legislation the question is of but little practical importance.
The other question is whether it was competent for the Board elected in March, 1859, to ratify and adopt the act of their predecessors, and whether this has been done, so far as to make valid and binding the contract and mortgage touching the “ High School property.” And upon this subject we entertain no doubt. Without referring to all these acts, it is sufficient to say that from March 28, 1859, until the commencement of this action in May 1861, there was one unbroken series of acts recognizing the validity of the contract, showing that the property was in the possession of and used by the district — that repairs were made upon it — that negotiations were carried on to arrange the debt and procure time for its payment — had the same insured — all which matters appear from the records of said board. These officers had authority to execute this' mortgage— and whatever they could do directly, their subsequent ratification would legalize and make valid. The district is a corporation and through its officers it could adopt any contract of those acting de facto — if the officers so ratifying the unauthorized act had authority to make such contract.
• Appellant insists however, that there could be no ratification, for the reason that the corporation for which these persons assumed to act had no existence at the time of the conveyance and deed, and that the authorities on the subject of ratification all refer to existing corporations. Such *561is not our understanding of the rule. It is well settled that a board may accept a contract by a vote or by a tacit and implied assent. And the same rule applies to the appointment of an agent by a corporation. Bank v. Dandridge, 12 Wheat., 83. The same presumptions are applicable to corporations as to natural persons. Ang. & A. Cor., § 284. As applicable, see Dunn v. St. Andrews Church, 14 John., 118, where the plaintiff was held entitled to compensation for his services without proof of an express promise — without evidence of a vote appointing him — but upon the ground that the records of the corporation contained entries of the payment of money to him for his services from which an implied promise was found. And see Merrick v. The Burlington and Warren Plank Road Company, 11 Iowa, 74.
If a corporation ratify an unauthorized act of an agent, then as in the case of natural persons, the ratification is equal to a prior authority. And an act done before may be adopted after the incorporation, so as to be equally binding and conclusive. As a natural person may adopt and take the benefit of an act in relation to property in which at the time of its occurrence he had no interest whatever, but in which he subsequently acquires an interest, so may a corporation on contracts made prior to its existence. The two cases of Goody v. Colchester and Stoner & Valley Railway Company, 15 Eng. L. & E., 596, and Preston v. Liverpool, &c., Company, 7 Id., 124, are in point.
Affirmed.